     Case 6:20-cv-01100-MK           Document 1   Filed 07/08/20     Page 1 of 33




Ross Day, OSB #002395
Day Law, P.C.
7831 St. Charles ST NE
Keizer, Oregon 97303
Mailing Address: P.O. Box 30148
Portland, Oregon 97294
ross@daylawpc.com
T:(503) 747-2705
F:(503) 914-1892
Attorney for Plaintiffs


                          UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     EUGENE DIVISION

LINDSEY GRAHAM, an individual and
GLAMOUR!, LLC, an Oregon domestic
limited liability company,

                      Plaintiffs,                        Case No.:
       vs.
                                                         COMPLAINT
KATE BROWN, in her individual capacity
and her official capacity as Governor of the
State of Oregon, STATE OF OREGON, by and                (Violation of Civil Rights, 42 U.S.C.
through its DEPARTMENT OF HUMAN                         §1983; Violations of the United States
SERVICES, CHILD WELFARE DIVISION,                       Constitution; Retaliation; Intentional
REBECCA JONES GASTON, in her individual                 Infliction of Emotional Distress;
capacity and in her official capacity as                Wrongful Use of Civil
Director of the Oregon Department of                    Proceedings/Abuse of Process,
Human Services, Child Welfare Division,
JOEL BAXTER, in his individual and official              AMOUNT IN CONTROVERSY:
capacity as an employee of the Oregon                    $100,000.00
Department of Human Services, Child
Welfare Division, RONIKA FERGUSON, in
                                                         DEMAND FOR JURY TRIAL
her individual and official capacity as an
employee of the Oregon Department of
Human Services, Child Welfare Division,
OMAR RUIZ, in his individual and official
capacity as an employee of the Oregon
Department of Human Services, Child
Welfare Division, STATE OF OREGON, by
and through its OFFICE OF THE GOVERNOR,
STATE OF OREGON, by and through its
PUBLIC HEALTH DIVISION, HEALTH




1 of 33       COMPLAINT
     Case 6:20-cv-01100-MK          Document 1      Filed 07/08/20     Page 2 of 33




LICENSING OFFICE, and SYLVIE
DONALDSON, in her individual capacity and
in her official capacity as Section Manager
of the Health Licensing Office of the Public
Health Division of the Oregon Health
Authority

Defendants.



       Plaintiffs Lindsey Graham and Glamour!, LLC allege as follows:

                                     INTRODUCTION

                                               1.

       For the first time in over 100 years, the United States is faced with a pandemic that

threatened the health and safety of Americans across the Country. The response from

federal, state and local officials oftentimes imposed heavy burdens on certain sectors of the

economy, while other sectors of the economy – especially those that receive a paycheck from

the government - have been left largely economically unaffected by these bureaucratic fiats.

                                               2.

       In Oregon, the government forced small businesses shut their doors and “ride out” the

pandemic. The government imposed irrational and random restrictions on which businesses

could remain open and which businesses had to close. The government provided little to no

notice to the business owners or their employees before entire sectors of the economy were

randomly closed for business.

                                               3.

       The sudden, irrational, draconian, and irresponsible orders from the Defendant state

of Oregon caused many people to lose their jobs, their careers and their small businesses.




2 of 33        COMPLAINT
     Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20     Page 3 of 33




For many Oregonians, in an instant, their source of support and ability to provide for their

families was eviscerated by an callous and unsympathetic bureaucracy.

                                              4.

       Defendant state of Oregon, and in particular Defendant Kate Brown, claimed the

orders were necessary to protect the public’s health, safety and welfare. In fact, by shutting

down private businesses, which in turn caused Oregonians to lose their jobs and their ability

to support their families, caused greater negative health effects on Oregonians in the form of

increased stress, anxiety and depression. Oregonians who do not live off the public dole (like

the individually named defendants) were suddenly forced to worry about how they would

support themselves and their loved ones, Oregonians were forced into this position by the

very government bureaucracy that feeds off the productivity of Oregonians.

                                              5.

       While private business owners and their employees were forced to struggle through

the government’s draconian edicts, the individual defendants named in this action remained

comfortable, collecting a paycheck on the backs of the very people who were losing their

jobs, careers and businesses. Defendant Kate Brown even lives in a mansion paid for by the

taxpayers of Oregon, at a time when thousands of Oregonians are unable to make rent or

mortgage payments. The repugnant nature of this conflict should not be lost on anyone.

                                              6.

       After roughly six (6) weeks of living under Defendant Kate Brown’s repressive

regime, thousands of Oregonians decided they had enough. On May 2nd, 2020, thousands of

Oregonians protested against Defendant Kate Brown’s orders shutting down the economy.

One of the protesters that day was Plaintiff Lindsey Graham, who, on May 2nd, 2020, decided




3 of 33        COMPLAINT
     Case 6:20-cv-01100-MK           Document 1       Filed 07/08/20     Page 4 of 33




she would reopen her hair salon so that she, and the other hair stylists who lease space from

her, could earn a living to support their familes, much the same way all of the individual

defendants have been allowed to earn a living, uninterrupted by the government.

                                                7.

         Little did Plaintiff Lindsey Graham know that her small step of protest, of civil

disobedience, would make her and her business a target for all of the Defendants to take aim.

The conduct of the Defendants, individually and collectively, alleged below, is beyond

reprehensible. The conduct of the Defendants represents the absolute worst abuses of power

one could possibly imagine. Even George Orwell would be shocked and appalled at the

Defendants’ conduct. At the heart of the Defendants’ conduct is the Defendants’ ultimate

goal: make Plaintiff Lindsey Graham an example to anyone else who may try to experience

personal and economic freedom. The Defendants wanted to teach Plaintiff Lindsey Graham

a lesson – and others like her: the Government gets to do what it wants, no questions asked.

                                                8.

         The government has used the fear of pandemic as an excuse to trample on the rights

of Oregonians over the last several of months. While the government has broad authority to

take steps to protect the general public, that authority must be balanced against the individual

liberties protected by the United States and Oregon Constitutions. If the government can

avoid the “inconvenience” of respecting the constitutional rights of individuals by simply

declaring the existence of a “public health emergency”, then the rights guaranteed by the

United States and Oregon Constitutions are nothing more than wasted ink on an old piece of

paper.




4 of 33         COMPLAINT
     Case 6:20-cv-01100-MK             Document 1   Filed 07/08/20     Page 5 of 33




                                              9.

       Plaintiff Lindsey Graham, and others like her, have a fundamental right to earn a

living. They have a right to take care of and provide for themselves and their families. They

have a right to protest the government. They have a right to question the government. They

have a right not to believe the government. They have a right not to trust the government.

And Plaintiff Lindsey Graham, and others like her, have a right – indeed a duty - to stand

against the government when the safety and security of their families are put at risk by the

very government that is supposed to be there to protect them.

                                         THE PARTIES

                                              10.

       Plaintiff Lindsey Graham (herein “Graham”) is a resident of Marion County, Oregon.

                                              11.

       Plaintiff Glamour!, LLC (herein “Glamour”) is an Oregon domestic limited liability

Company whose principal place of business is located in Marion County, Oregon. Graham is

the sole member of Glamour and sole owner of any units of ownership of Glamour.

                                              12.

       Defendant Kate Brown (herein “Brown”) is sued in both her individual and official

capacities. In her official capacity, Brown is the Governor of the state of Oregon. Each

claim for relief against Brown, stated below, will designate whether Brown is being sued in

her individual or official capacity.




5 of 33        COMPLAINT
     Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20     Page 6 of 33




                                              13.

        Defendant State of Oregon, by and through its Department of Human Resources,

Child Welfare Division (herein “Child Welfare Division”) is an agency of the of the state of

Oregon.

                                              14.

          Defendant State of Oregon, by and through its Office of the Governor (herein

“Office of the Governor”) is an agency of the of the state of Oregon.

                                              15.

        Defendant State of Oregon, by and through its Health Licensing Office of the Public

Health Division (herein “Health Licensing Office”) is an agency of the of the state of

Oregon.

                                              16.

        Defendant Rebecca Jones Gaston (herein “Gaston”) is sued in both her individual and

official capacities. In her official capacity, Gaston is the Director of the Child Welfare

Division of the Oregon Department of Human Services. Each claim for relief against

Gaston, stated below, will designate whether Gaston is being sued in her individual or

official capacity.

                                              17.

        Defendant Joel Baxter (herein “Baxter”) is sued in both his individual and official

capacities. In his official capacity, on information and belief, Baxter is an employee of the

Child Welfare Division of the Oregon Department of Human Services. Each claim for relief

against Baxter, stated below, will designate whether Baxter is being sued in his individual or

official capacity.




6 of 33         COMPLAINT
     Case 6:20-cv-01100-MK             Document 1    Filed 07/08/20     Page 7 of 33




                                               18.

        Defendant Ronika Ferguson (herein “Ferguson”) is sued in both her individual and

official capacities. In her official capacity, on information and belief, Ferguson is an

employee of the Child Welfare Division of the Oregon Department of Human Services.

Each claim for relief against Ferguson, stated below, will designate whether Ferguson is

being sued in her individual or official capacity.

                                               19.

        Defendant Omar Ruiz (herein “Ruiz”) is sued in both his individual and official

capacities. In his official capacity, on information and belief, Ruiz is an employee of the

Child Welfare Division of the Oregon Department of Human Services. Each claim for relief

against Ruiz, stated below, will designate whether Ruiz is being sued in his individual or

official capacity.

                                               20.

        Defendant Sylvie Donaldson (herein “Donaldson”) is sued in both her individual and

official capacities. In her official capacity, Donaldson is the Section Manager of the Health

Licensing Office of the Public Health Division of the Oregon Health Authority. Each claim

for relief against Donaldson, stated below, will designate whether Donaldson is being sued in

her individual or official capacity.

                                               21.

        For purposes of this Complaint, all Defendants were serving in their official

designated capacities at all relevant times.




7 of 33         COMPLAINT
      Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20     Page 8 of 33




                                               22.

        For purposes of this Complaint, all Defendants were at all relevant times, acting

under color of law.

                                               23.

        Unless otherwise specifically delineated, all defendants shall be referred to herein

collectively as “Defendants”.

                                VENUE AND JURISDICTION

                                               24.

        This case presents claims against the Defendants pursuant to 42 U.S.C. §1983, in

addition to state law claims. Accordingly, this Court has jurisdiction over this case pursuant

to 28 U.S.C. §1331 (federal question jurisdiction) and 28 U.S.C. §1367 (supplemental claim

jurisdiction).

                                               25.

        The acts giving rise to the claims presented in this complaint occurred in Marion

County, Oregon. Accordingly, venue is appropriate in this Court.

                                GENERAL ALLEGATIONS

                                               26.

        Glamour and Graham operate Glamour! salon (herein “Salon”). The Salon, through

its independent contractors, offers various services to its customers including but not limited

to hair styling, makeup, hair extensions, nail care, esthetics services, skin care services, and

tanning services (herein collectively “Services”).




8 of 33          COMPLAINT
     Case 6:20-cv-01100-MK            Document 1     Filed 07/08/20     Page 9 of 33




                                              27.

       Glamour and Graham are licensed by the Defendant Health Licensing Office to

provide the Services to the public.

                                              28.

       In order to be able to provide the Services to the general public, Graham had to obtain

a license from the Defendant Health Licensing Office (herein “Individual License”). In order

for Graham to obtain an Individual License from the Defendant Health Licensing Office,

Graham had to complete the required education courses, perform a required number of hours

of practical training, and successfully pass an examination proffered by the Oregon Board of

Cosmetology.

                                              29.

       In order to be able to provide the Services to the general public, Glamour had to

obtain a license from the Defendant Health Licensing Office (herein “Facility License”). In

order for Glamour to be able to obtain the Facility License, Glamour had to demonstrate to

the Defendant Health Licensing Office that it could provide the Services as required by law,

and that Glamour could provide the Services in a manner that was safe to customers of

Glamour, to the individual independent contractors that provide hair styling and other

services to the general public, and to the general public as a whole.

                                              30.

       In addition to the requirements for obtaining the Individual License and the Facility

License, Graham and Glamour (respectively) must continue to demonstrate the ability to

safely provide the Services to Graham’s customers, and the public in general.




9 of 33        COMPLAINT
     Case 6:20-cv-01100-MK         Document 1       Filed 07/08/20     Page 10 of 33




                                              31.

       Graham has been licensed by the Defendant Health Licensing Office for the past

fifteen (15) years.

                                              32.

       Glamour has been in operation – and licensed by the Defendant Health Licensing

Office – since 2009.

                                              33.

       Neither Graham nor Glamour has ever been found to be in violation of any law or

regulation applicable to the provision of the Services.

                                              34.

       The Salon is located at 195 Liberty Street in Salem, county of Marion, Oregon.

                                              35.

       Glamour leases spaces for other hair stylists to provide services similar to the

Services provided by Glamour and Graham. The stylists who provide services are required

to have their own licenses (in good standing) with the Defendant Health Licensing Office,

their own businesses, their own clientele, and their own operational structure. The stylists

who lease space from Glamour are independent contractors and not employees of either

Glamour or Graham.

                                              36.

       Up until May 4th, 2020, Glamour has never received a notice of violation, a citation,

an order, or any other form of discipline or communication from the state of Oregon or any

of the named defendants, ever.




10 of 33       COMPLAINT
     Case 6:20-cv-01100-MK         Document 1      Filed 07/08/20     Page 11 of 33




                                             37.

        Up until May 4th, 2020, Graham (who is a mother of three), never received a notice of

violation, a citation, an order, or any other form of discipline or communication from the

state of Oregon or any of the named defendants. Personally, Graham never received any

communications, notices, inquiries, reports, complaints or any other form of communication

whatsoever from the Defendant Oregon Department of Human Services, Child Welfare

Division.

                                             38.

        All of that changed on May 4th, 2020.



                                             39.

        On March 8th, 2020, Defendant, in her official capacity, Kate Brown declared an

emergency under ORS 401.165 et. seq. due to the public health threat posed by the novel

infectious coronavirus (herein “COVID -19”) by signing Executive Order 20-03. Defendant

Kate Brown’s declaration did not require facilities that provide cosmetology services to cease

or restrict operations.

                                             40.

        On March 23rd, 2020, Defendant Kate Brown issued Executive Order 20-12 which

was entitled “Stay Home, Save Lives”. Executive Order 20-12 required certain types of

barber shops and hair salons to cease operations immediately. Executive Order 20-12 did

not, however, apply to all cosmetology facilities like Glamour, nor all cosmetology service

providers like Graham.




11 of 33        COMPLAINT
     Case 6:20-cv-01100-MK          Document 1      Filed 07/08/20      Page 12 of 33




                                              41.

       According to the state of Oregon, under Executive Order 20-12, “Cosmetology

services that are provided as part of the health and safety of those living in senior housing

and long term care setting are permitted to operate under current facility contracts while

adhering to guidance and policies on screening, social distancing, personal protection

equipment and sanitization guidelines that the facility has in place.” (herein “Special

Exception”). There is no rational basis for the Special Exception.

                                              42.

       The Special Exception to Executive Order 20-12 was never made available to

cosmetology service providers like Glamour and/or Graham. No defendant has ever

provided any explanation why the Special Exception was not made for cosmetology service

providers like Glamour and/or Graham.

                                              43.

       Executive Order 20-12, as it pertained to cosmetology service providers such as

Glamour and Graham, was issued, in part, pursuant to ORS 433.441.

                                              44.

       Executive Order 20-12, by its terms, “remains in effect until terminated by the

Governor.”

                                              45.

       Executive Order 20-12 threatened anyone who dare violate the order with, among

other penalties, criminal prosecution.




12 of 33       COMPLAINT
     Case 6:20-cv-01100-MK         Document 1        Filed 07/08/20    Page 13 of 33




                                               46.

       Graham and Glamour dutifully followed the edicts of Executive Order 2012, ceasing

operations from approximately March 24th, 2020 until approximately May 5th, 2020.

                                               47.

       As a result of ceasing operations, Graham suffered damages in that she lost business

opportunity, revenue from clients, and damage to her reputation and goodwill. Unlike the

individual named defendants who collected paychecks (because they work for the

government) from March 24th, 2020 through May 5th, 2020 and were able continue to provide

for themselves and/or their families, Graham (like many other people who do not have the

luxury of working for the government) immediately lost a substantial source of income used

to provide for herself and her young family.

                                               48.

       As a result of ceasing operations, Glamour suffered damages in the form of lost

business opportunity, lease revenue, damage to its reputation and business goodwill.

                                               49.

       Graham and Glamour, like many other private businesses in Oregon forced to cease

operations, continued to incur basic expenses such as food, mortgage payments, rent

payments, utilities, medical bills, and other costs which were difficult to pay for because the

government forced closure immediately stopped Graham and Glamour from generating

income.

                                               50.

       The inability to generate revenue – and therefore income – by either Graham and/or

Glamour caused undue stress and anxiety for Graham, which is directly attributable to being




13 of 33       COMPLAINT
    Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20     Page 14 of 33




forced to cease operations as ordered by Defendant Kate Brown through Executive Order 20-

12. The stress, anxiety and distress suffered by Graham is a reasonably foreseeable

consequence of the conduct of Defendant Kate Brown and the other named defendants.

                                              51.

       While individuals and businesses such as Graham and Glamour struggled to make

ends meet for nearly six (6) weeks, government employees like Defendant Kate Brown and

the other individual named defendants did not have to worry about where their next paycheck

would come from. Defendant Kate Brown and the other individual named defendants

received paychecks from the government without any stress or anxiety worrying about where

their next paycheck would come from. From the individual defendants’ perspectives, they

are always going to be paid, because they work for the government.

                                              52.

       Because Defendant Kate Brown and the other individually named defendants do not

have to worry about losing their inability to provide for themselves and their families, they

have developed a callous disregard and contempt for individuals like Graham and businesses

like Glamour who, for six weeks, were practically begging for “permission” from Defendant

Kate Brown to re-open so they could take care of themselves and their families. Defendant

Kate Brown purposefully ignored the plight of individuals and businesses like Graham and

Glamour.

                                              53.

       With tensions rising, and no evidence that Defendant Brown would do anything in the

near future to help struggling families and businesses, a group of Oregonians organized a

protest for May 2nd, 2020, at the Oregon state capital building in Salem, Oregon, to beg




14 of 33       COMPLAINT
     Case 6:20-cv-01100-MK         Document 1       Filed 07/08/20     Page 15 of 33




Defendant Kate Brown to “Re-Open Oregon”. The petitions of the group on May 2nd, 2020

were largely ignored by Defendant Kate Brown and others in the government-class.

                                              54.

       Graham attended the protest on May 2nd, 2020. She met with many individuals and

business owners who were equally concerned about their ability to provide for their families.

                                              55.

       After attending the May 2nd, 2020 protest in Salem, Oregon, Graham thought about

the injustices forced upon her, her business, the other stylists who lease space from Glamour,

and how all of these people are suffering while Defendant Kate Brown is not facing the same

fate. It was at that moment that Graham decided she would re-open her business and allow

the stylists who rent space from Glamour to re-open as well, despite Executive Order 20-12.

                                              56.

       Graham did not, and does not, believe that Defendant Kate Brown has the lawful

authority to force private businesses to cease operations if the private businesses can

demonstrate they can operate safely without jeopardizing the public’s health.

                                              57.

       Graham has never been given an opportunity – either before or after the issuance of

Executive Order 20-12 – to demonstrate to any defendant her ability to provide the Services

in a safe and healthy manner that allows her to continue to provide the Services while at the

same time protecting the public’s health.

                                              58.

       On May 3rd, 2020, Graham announced (in what she thought was a semi-private

manner) on her Facebook page that she would “re-open” her business and provide the




15 of 33       COMPLAINT
    Case 6:20-cv-01100-MK           Document 1     Filed 07/08/20       Page 16 of 33




Services to her clientele on May 5th, 2020. Little did Graham know that her decision to “re-

open” would bring the full wrath of Defendant Kate Brown and the Defendant state of

Oregon upon her. Graham’s life would never be the same again.

                                             59.

       On information and belief, Graham’s semi-private announcement that she would “re-

open” on May 5th, 2020, quickly spread across the internet. Soon, Graham received contact

from various media outlets, describing Graham’s desire to “re-open” as an act of “civil

disobedience” against Defendant Kate Brown and Defendant state of Oregon. In reality, all

Graham wanted to do is to be able to provide for her family, and to allow those that lease

space from Glamour the ability to provide for their families as well.

                                             60.

       On May 4th, 2020, several stories appeared in media outlets across the state of

Oregon, and across the pacific northwest, about Graham’s decision to “re-open”.

                                             61.

       On May 4th, 2020, Graham arrived at the Salon and began the process of cleaning the

Salon in preparation for “re-opening” on May 5th, 2020. Graham followed appropriate health

protocols, wiping down surfaces with anti-bacterial cleaner, cleaning floors, making sure

proper mask hygiene protocols were in place, and other steps to ensure the Salon would be

safe to the next day’s customers.

                                             62.

       On May 4th, 2020, Graham received the first of what would be many communications

from various state of Oregon agencies who were attempting to bully, intimidate, frighten and

terrorize Graham into not “re-opening”. The first contact came from a person working for




16 of 33       COMPLAINT
    Case 6:20-cv-01100-MK          Document 1      Filed 07/08/20     Page 17 of 33




the Oregon Occupational Safety and Health Administration (OSHA) who threatened Graham

with as much as a $70,000.00 fine if Graham insisted on “re-opening” on May 5th, 2020.

                                             63.

       At the time of the visit from the OSHA bureaucrat Graham was confused because

neither Graham or Glamour has employees. OSHA only has jurisdiction over “places of

employment”. A place of employment is a place where people are “employed”, i.e. where

people are employees. Since there were no “employees” of either Graham or Glamour, and

OSHA already knew as much, the threat from OSHA on May 4th, 2020 was even more

suspicious to Graham.

                                             64.

       The person from OSHA who threatened Graham did not ask Graham if she could

provide the Services in a safe manner, consistent with appropriate health protocols. The

person clearly arrived with one purpose in mind – deliver the message to Graham that her

“civil disobedience” would not be tolerated by Defendant Kate Brown and Defendant state of

Oregon. The OSHA representative told Graham that he would be back by the Salon the next

day to make sure Graham got the message and would not open. The OSHA representative

never, in fact, returned to the Salon. Little did Graham know that the message sent by OSHA

was only the beginning.

                                             65.

       Graham decided she would not be bullied, or extorted, into doing what she needed to

do in order to be able to provide for her family. On May 5th, 2020, at 10:00 a.m., with

hundreds of supporters and the media present, Graham and Glamour “re-opened”.




17 of 33       COMPLAINT
     Case 6:20-cv-01100-MK           Document 1    Filed 07/08/20     Page 18 of 33




                                             66.

        Glamour leases the space where the Salon is located from the city of Salem. On May

5th, 2020, Glamour and Graham received a letter from the city of Salem suggesting that

Glamour may be in violation of its lease, and therefore may be in default of Glamour’s lease

with the city of Salem. This was the second message Graham and Glamour received from

the government communicating to Graham and Glamour that they had better do what the

government tells them to do, or else.

                                             67.

        The city of Salem has never taken any action against Glamour and/or Graham, despite

the threat in its May 5th, 2020 letter.

                                             68.

        On May 6th, 2020, for the first time ever, Graham and Glamour received an undated

letter from Defendant Health Licensing Office threatening to impose civil penalties,

including revocation of the Individual License and Facility License, as well as criminal

penalties if Graham and/or Glamour did not comply with Defendant Kate Brown’s demands.

The message to Graham was clear - her “civil disobedience” would not be tolerated by

Defendant Kate Brown and Defendant state of Oregon. It was also clear to Graham that

Defendant Health Licensing Office, Defendant Kate Brown, and indeed Defendant state of

Oregon did not care whether Graham and Glamour could provide the Services in a safe

manner, consistent with appropriate health protocols.

                                             69.

        Despite the threats, bullying and repeated “messages” sent to Graham and Glamour

by the government, Graham and Glamour continued to provide the Services to select




18 of 33        COMPLAINT
     Case 6:20-cv-01100-MK        Document 1       Filed 07/08/20    Page 19 of 33




clientele. Importantly, no person who utilized any of the Services from May 5th, 2020 until

the present have become sick with COVID-19.

                                             70.

        Defendant Kate Brown grew increasingly frustrated with the fact that Graham and

Glamour refused to bow down to her authority. Defendant Kate Brown publicly called

Graham and Glamour’s “re-opening” “unfortunate” and “irresponsible” – only further

making Graham and Glamour a target by the government. The fact that Defendant Kate

Brown would refer to Graham’s actions intended to help Graham provide for her family as

“unfortunate” and “irresponsible” shows exactly how much disdain career government

employees like Defendant Kate Brown have for people like Graham who need to provide for

their families.

                                             71.

        Little did Graham know that the worst was yet to come.

                                             72.

        On May 6th, 2020, at 9:05 am, Defendant Oregon Department of Human Services,

Child Welfare Division, allegedly received an “anonymous” complaint concerning Graham

and her three children. The “alleged complaint” was taken by Defendant Joel Baxter.

                                             73.

        No such complaint was ever actually received by Defendant Oregon Department of

Human Services, Child Welfare Division. The “alleged complaint” is a complete and total

fabrication by Defendant Oregon Department of Human Services, Child Welfare Division to

again target Graham and Glamour, this time by making the battle personal and doing the

unthinkable – going after Graham’s family.




19 of 33          COMPLAINT
     Case 6:20-cv-01100-MK         Document 1        Filed 07/08/20    Page 20 of 33




                                              74.

       According to Defendant Oregon Department of Human Services, Child Welfare

Division records, the person making the “alleged complaint” “provided vague details” that

were based on “Hearsay, rumors, etc.”. The person making the alleged complaint admitted to

“not directly witness[ing] what she is reporting”.

                                              75.

       The allegations made by the anonymous complainant are so outrageous, so ridiculous,

so unbelievable against Graham, no rational person could have actually believed the

allegations, let alone actually suggest the allegations be followed up on.

                                              76.

       Defendant Joel Baxter, as screener, consulted with his supervisor, Defendant Ronka

Ferguson. Unbelievably, even though the alleged complaint was made by an anonymous

complainant who admits to never witnessing any conduct by Graham, Defendant Joel Baxter

and Defendant Ronka Ferguson required a response time of 72 hours – which suggests

Defendants Baxter and Ferguson thought someone’s life was in danger, even though nobody

witnessed anyone doing anything wrong.

                                              77.

       Defendant State of Oregon, Department of Human Services, Child Welfare Division,

assigned the case to Defendant Omar Ruiz.

                                              78.

       On May 8th, 2020, Defendant Omar Ruiz made contact with Graham and her family.

                                              79.

       On May 11th, 2020, Defendant Omar Ruiz interviewed Graham and her family.




20 of 33       COMPLAINT
     Case 6:20-cv-01100-MK          Document 1      Filed 07/08/20     Page 21 of 33




                                              80.

        Thereafter, Defendant Omar Ruiz closed the investigation into Graham and her

family and found the complaint to be unfounded/unsubstantiated.

                                              81.

        The actions taken by the Defendants described in paragraphs 1 through 80, 84

through 88, 93 through 97, 102 through 105, 110 through 114, 119 through 123, and 126

through 129, of this Complaint, were taken for an improper purpose, and not for any

legislative, executive, judicial or other proceeding authorized by law, or for any matter of

public interest under consideration in any legislative, executive, judicial or other proceeding

authorized by law.

                                              82.

        On May 19th, 2020, Graham and Glamour provided the defendants with a notice

pursuant to O30.275 of their intent to bring various tort claims against the defendants. In the

alternative, this Complaint is being filed and served on the defendants within 180 days of the

date of the events giving rise to the claims contained in this Complaint.

                                FIRST CLAIM FOR RELIEF
                     (Violations of the Civil Rights Act – 42 U.S.C. §1983)

                                      COUNT I
                         U.S. Const. Fourteenth Amendment
                               Violation of Due Process
    (Against Defendant Kate Brown in her Official Capacity and Defendant State of
                                       Oregon)
                     (Seeking Declaratory and Injunctive Relief)

                                              83.

        Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

82 as if fully set forth herein.




21 of 33        COMPLAINT
     Case 6:20-cv-01100-MK           Document 1      Filed 07/08/20      Page 22 of 33




                                               84.

       The Individual License and the Facility License are rights to operate granted by the

Defendant State of Oregon, and more specifically Defendant Health Licensing Office, to

Graham and Glamour, respectively. The right to operate granted by the Individual License

and the Facility License are constitutionally protected rights.

                                               85.

       Defendants Kate Brown and State of Oregon never provided the Plaintiffs with any

process whatsoever before Defendants Kate Brown and State of Oregon deprived the

Plaintiffs of the Plaintiffs’ most basic civil rights. Defendants Kate Brown and State of

Oregon never provided Plaintiffs with any notice, any opportunity to defend themselves

against Defendant Kate Brown and Defendant State of Oregon’s actions, an impartial

decision-maker, or any post-deprivation procedures whatsoever.

                                               86.

       The actions taken by Defendant Kate Brown and Defendant State of Oregon were

taken with the intent to deprive the Plaintiffs of their basic civil rights guaranteed by the

United States and Oregon Constitutions.

                                               87.

       Defendant Kate Brown and Defendant State of Oregon’s actions described throughout

this Complaint violated the Plaintiffs’ most basic rights to procedural due process in violation

of the United States Constitution.

                                               88.

       At all times Defendant Kate Brown and Defendant State of Oregon was acting under

color of law.




22 of 33        COMPLAINT
     Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20     Page 23 of 33




                                              89.

        Plaintiffs are entitled to a declaration that Defendant Kate Brown and Defendant State

of Oregon’s actions, described above, violated the Plaintiffs’ most basic rights to procedural

due process in violation of the United States Constitution.

                                              90.

        Plaintiffs are entitled to injunctive relief, enjoining Defendant Kate Brown and

Defendant State of Oregon from violating the Plaintiffs’ most basic rights to procedural due

process guaranteed by the United States Constitution, as described above.

                                              91.

        Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

disbursements and reasonable attorney fees.

                                      COUNT II
                         U.S. Const. Fourteenth Amendment
                            Equal Protection of the Laws
    (Against Defendant Kate Brown in her Official Capacity and Defendant State of
                                       Oregon)
                     (Seeking Declaratory and Injunctive Relief)

                                              92.

        Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

82 as if fully set forth herein.

                                              93.

        The Individual License and the Facility License are rights to operate granted by the

Defendant State of Oregon, and more specifically Defendant Health Licensing Office, to

Graham and Glamour, respectively. The right to operate granted by the Individual License

and the Facility License are constitutionally protected rights.




23 of 33        COMPLAINT
     Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20      Page 24 of 33




                                               94.

       Executive Order 20-12 was not applied to all cosmetology facilities like Glamour, nor

all cosmetology service providers like Graham. Notwithstanding the language of Executive

Order 20-12, some cosmetology facilities and cosmetology service providers were allowed to

continue to provide services, without suffering the same forms of harassment, intimidation,

bullying and extortion Graham and Glamour were forced to endure by the Defendants.

                                               95.

       The actions taken by Defendant Kate Brown and Defendant State of Oregon were

taken with the intent to deprive the Plaintiffs of their basic civil rights guaranteed by the

United States and Oregon Constitutions.

                                               96.

       Defendant Kate Brown and Defendant State of Oregon’s actions described throughout

this Complaint treated Plaintiffs differently than other similarly situated persons and/or

companies who hold the same licenses as the Plaintiffs in violation of Plaintiffs’ right to

equal protection of the laws guaranteed by the Fourteenth Amendment to the United States

Constitution.

                                               97.

       At all times Defendant Kate Brown and Defendant State of Oregon was acting under

color of law.

                                               98.

       Plaintiffs are entitled to a declaration that Defendant Kate Brown and Defendant State

of Oregon’s actions, described above, violated the Plaintiffs’ most basic rights to equal




24 of 33        COMPLAINT
     Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20     Page 25 of 33




protection of the laws in violation of the United States Constitution. There is no rational

basis for the differential treatment described herein.

                                              99.

        Plaintiffs are entitled to injunctive relief, enjoining Defendant Kate Brown and

Defendant State of Oregon from violating the Plaintiffs’ most basic rights to equal protection

of the laws, as described above.

                                              100.

        Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

disbursements and reasonable attorney fees.

                                        COUNT III
                                U.S. Const. First Amendment
                    Retaliation For Protected First Amendment Activity
                    (Against All Defendants in their Official Capacities)
                        (Seeking Declaratory and Injunctive Relief)
                                            101.

        Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

82 as if fully set forth herein.

                                              102.

        Plaintiffs’ decision to “re-open”, and subsequent conduct including but not limited to

holding multiple rallies and media events constituted speech protected by the First

Amendment to the United States Constitution.

                                              103.

        The conduct of all Defendants, described above, was taken in direct response to, and

in a concerted effort, to squelch, infringe upon, damage, and prevent Plaintiffs speech, which

is protected by the First Amendment to the United States Constitution.




25 of 33        COMPLAINT
     Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20      Page 26 of 33




                                              104.

        The actions taken by the Defendants were taken with the intent to deprive the

Plaintiffs of their basic civil rights guaranteed by the United States and Oregon Constitutions.

                                              105.

        At all times all Defendants were acting under color of law.

                                              106.

        Plaintiffs are entitled to a declaration that all of the Defendants’ actions, described

above, violated the Plaintiffs’ most basic right to free speech and protest protected by the

First Amendment to the United States Constitution.

                                              107.

        Plaintiffs are entitled to injunctive relief, enjoining Defendants from violating the

Plaintiffs’ most basic right to engage in free speech, as described above.

                                              108.

        Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

disbursements and reasonable attorney fees.

                                         COUNT IV
                            U.S. Const. Fourteenth Amendment
                                   Substantive Due Process
                     (Against All Defendants in their Official Capacities)
                        (Seeking Declaratory and Injunctive Relief)


                                              109.

        Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

82 as if fully set forth herein.




26 of 33        COMPLAINT
     Case 6:20-cv-01100-MK          Document 1        Filed 07/08/20     Page 27 of 33




                                               110.

       Defendants engaged in a course of conduct intended to harass, intimidate, extort and

bully the Plaintiffs into complying with an edict of Defendant Kate Brown.

                                               111.

       The conduct of all Defendants, described above, was taken in concert with one

another, in an effort to prevent Plaintiffs from earning a living and supporting Graham’s

family, which Graham has a constitutional right to do.

                                               112.

        The conduct of all Defendants, described above, was taken in concert with one

another, in an effort to interfere with Plaintiff Graham’s right to raise her children, is

especially disturbing and were not taken for a proper purpose.

                                               113.

       The actions taken by the Defendants were taken with the intent to deprive the

Plaintiffs of right to substantive due process guaranteed by the Fourteenth Amendment to the

United States. There is no rational basis for the Defendants’ conduct, or the decisions made

by the Defendants to target, harass, bully and intimidate the Plaintiffs.

                                               114.

       At all times all Defendants were acting under color of law.

                                               115.

       Plaintiffs are entitled to a declaration that all of the Defendants’ actions, described

above, violated the Plaintiffs’ right to substantive due process protected by the Fourteenth

Amendment to the United States Constitution.




27 of 33       COMPLAINT
     Case 6:20-cv-01100-MK           Document 1      Filed 07/08/20     Page 28 of 33




                                              116.

        Plaintiffs are entitled to injunctive relief, enjoining Defendants from violating the

Plaintiffs’ rights guaranteed by the Fourteenth Amendment to the United States Constitution,

as described above.

                                              117.

        Pursuant to 42 U.S.C. §1988, the Plaintiffs are entitled to an award of their costs,

disbursements and reasonable attorney fees.



                             SECOND CLAIM FOR RELIEF
                       (Intentional Infliction of Emotional Distress)
                           (On Behalf of Plaintiff Graham Only)
                  (Against All Defendants in Their Individual Capacities)

                                              118.

        Plaintiff Graham realleges and incorporates the allegations contained in paragraphs 1

through 82 as if fully set forth herein.

                                              119.

        Defendants’ actions, described above, were intentional and intended to cause severe

emotional distress to Graham. In the alternative, the individual Defendants were acting as

agents of the government with all the power and authority that comes with his position, and

acted in a manner that was certain or substantially certain to result in severe emotional

distress to Graham.

                                              120.

        The individual Defendants’ actions, in fact, caused severe emotional distress to

Graham.




28 of 33        COMPLAINT
     Case 6:20-cv-01100-MK         Document 1        Filed 07/08/20     Page 29 of 33




                                              121.

       The individual Defendants’ conduct described above far exceeds any limit of socially

tolerable behavior. The individual Defendants took part in a scheme, whether they were

aware of the other participants or not, which constituted abuse of public office, in violation of

ORS 162.415. The individual Defendants were acting towards one goal – silencing Graham

– and they undertook whatever means necessary to threaten, intimidate and terrorize Graham

including:

                   •   Threatening Graham with a $70,000.00 fine when they knew Graham

                       had not been generating income for nearly six (6) weeks, knowing full

                       well that such a fine would likely bankrupt Graham and Glamour;

                   •   Threatening Graham with revocation of her Individual License and

                       Facility License even though there was no evidence whatsoever that

                       anything Graham or Glamour was doing presented any harm to the

                       public;

                   •   And worst of all, sending child protective services to Graham’s home

                       in a not-so-veiled threat based on an entirely fictitious “report” of child

                       neglect that was allegedly based on an “anonymous” report from

                       someone who never actually witnessed Graham do anything wrong.

                                              122.

       The individual Defendants, any one of them, could have stopped the persecution of

Graham, but not a single person stepped in to do the right thing. Instead, each individual

Defendant continued to scheme of harassment, intimidation, bullying and borderline

extortion developed by Defendant State of Oregon and perpetuated by Defendant Kate




29 of 33       COMPLAINT
     Case 6:20-cv-01100-MK         Document 1         Filed 07/08/20   Page 30 of 33




Brown, who viewed Graham’s attempts to provide for her family as “unfortunate” and

“irresponsible”. Under no circumstances is the conduct described in paragraph 121

acceptable conduct, and the fact that not one single individual Defendant stood up and tried

to put a stop to the outrageous conduct is evidence of the individual Defendants’ intent to

cause harm – severe emotional distress – to Graham. The individual Defendants know better,

but they did nothing.

                                             123.

        The severe emotional distress suffered by Graham is a reasonably foreseeable

consequence of the outrageous conduct of the Defendants.

                                             124.

        As a result of the individual Defendants’ conduct, Graham was harmed in the amount

of $100,000.00, or an amount to be proven at trial.

                               THIRD CLAIM FOR RELIEF
                    (Abuse of Process/Wrongful Use of Civil Proceedings)
                                  (Against All Defendants)

                                             125.

        Plaintiffs reallege and incorporate the allegations contained in paragraphs 1 through

82 as if fully set forth herein.

                                             126.

        As described in paragraphs 68 and 71 through 80, above, the Defendants undertook a

scheme to institute a number of baseless attached against Graham and Glamour.

                                             127.

        On information and belief, the threats received by Graham and Glamour described in

paragraph 66, above, were instigated by one or more of the Defendants




30 of 33        COMPLAINT
    Case 6:20-cv-01100-MK          Document 1       Filed 07/08/20    Page 31 of 33




                                            128.

       All of the actions taken by the Defendants, described in paragraphs 66, 68, and 71

through 80, above, were resolved in Plaintiffs’ favor. There was absolutely no basis for the

actions taken by the Defendants described herein.

                                            129.

       The primary purpose of the actions taken by the Defendants, described in paragraphs

66, 68, and 71 through 80, above, were to harass, intimidate, bully and borderline extort the

Plaintiffs into complying with what the Plaintiffs in good faith believed were unconstitutional

actions taken by the Defendants.

                                            130.

       As a result of the individual Defendants’ conduct, Plaintiffs were harmed in the

amount of $100,000.00, or an amount to be proven at trial.

WHEREFORE, Plaintiffs respectfully pray this Court for the following relief

       1. On Plaintiffs’ First Claim For Relief, Count I, a Declaration against Defendant

           Kate Brown and Defendant State of Oregon, declaring that the actions taken by

           Defendant Kate Brown and Defendant State of Oregon deprived the Plaintiffs of

           their basic procedural due process rights guaranteed by the Fourteenth

           Amendment to the United States Constitution;

       2. On Plaintiffs’ First Claim For Relief, Count I, an injunction against Defendant

           Kate Brown and Defendant State of Oregon, enjoining Defendant Kate Brown

           and Defendant State of Oregon from depriving the Plaintiffs of their basic

           procedural due rights guaranteed by the Fourteenth Amendment to the United

           States Constitution.




31 of 33       COMPLAINT
    Case 6:20-cv-01100-MK          Document 1      Filed 07/08/20     Page 32 of 33




      3. On Plaintiffs’ First Claim For Relief, Count II, a Declaration against Defendant

           Kate Brown and Defendant State of Oregon, declaring that the actions taken by

           Defendant Kate Brown and Defendant State of Oregon deprived the Plaintiffs of

           their right to equal protection of the laws guaranteed by the Fourteenth

           Amendment to the United States Constitution;

      4. On Plaintiffs’ First Claim For Relief, Count II, an injunction against Defendant

           Kate Brown and Defendant State of Oregon, enjoining Defendant Kate Brown

           and Defendant State of Oregon from depriving the Plaintiffs of the equal

           protection of the laws guaranteed by the Fourteenth Amendment to the United

           States.

      5. On Plaintiffs’ First Claim For Relief, Count III, a Declaration against all

           Defendants, declaring that the actions taken by all Defendants deprived the

           Plaintiffs of their right to free speech guaranteed by the First Amendment to the

           United States Constitution;

      6. On Plaintiffs’ First Claim For Relief, Count III, an injunction against all

           Defendants, enjoining all Defendants from taking any action that deprives the

           Plaintiffs their right to free speech guaranteed by the First Amendment to the

           United States Constitution.

      7. On Plaintiffs’ First Claim For Relief, Count IV, a Declaration against all

           Defendants, declaring that the actions taken by all Defendants deprived the

           Plaintiffs of their right to substantive due process guaranteed by the Fourteenth

           Amendment to the United States Constitution;




32 of 33      COMPLAINT
    Case 6:20-cv-01100-MK          Document 1        Filed 07/08/20     Page 33 of 33




      8. On Plaintiffs’ First Claim For Relief, Count IV, an injunction against all

           Defendants, enjoining all Defendants from taking any action that deprives the

           Plaintiffs their right substantive due process guaranteed by the Fourteenth

           Amendment to the United States Constitution.

      9. On Plaintiff Graham’s Second Claim For Relief, for a judgment against all

           individual Defendants in their individual capacities, in the amount of $100,000.00

           or an amount to be proven at trial;

      10. On Plaintiffs’ Third Claim For Relief, for a judgment against all individual

           Defendants in their individual capacities, in the amount of $100,000.00 or an

           amount to be proven at trial;

      11. Plaintiffs costs, disbursements and reasonable attorney fees pursuant to 42 U.S.C.

           §1988.

      12. Any other relief the Court deems just and equitable.

      RESPECTFULLY SUBMITTED this 8th            day of July 2020

                                             DAY LAW, PC
                                             Attorneys for Plaintiffs


                                                    /s/ Ross Day
                                             Ross A. Day, OSB #002395
                                             7831 St. Charles Street NE
                                             Keizer, Oregon 97303
                                             Mailing address: P.O. Box 30148
                                             Portland, Oregon 97294
                                             T: 503-747-2705
                                             E: ross@daylawpc.com




33 of 33      COMPLAINT
